PRECEDENTIAL


       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                     No. 14-3423
                     ___________


    ARI WEITZNER; ARI WEITZNER, M.D., P.C.,
             Individually and on Behalf
          of All Others Similarly Situated

                           v.

     SANOFI PASTEUR, INC.; VAXSERVE, INC.,
       formerly known as Vaccess America, Inc.,
                                        Appellants

              _______________________

     On Appeal from the United States District Court
         for the Middle District of Pennsylvania
             (D.C. Civil No. 3-11-cv-02198)
      District Judge: Honorable A. Richard Caputo
                    ______________

               ARGUED: March 4, 2015

Before: SHWARTZ, SCIRICA, and ROTH, Circuit Judges.
                   (Filed: April 6, 2016)


Carl J. Greco, Esq. [ARGUED]
327 North Washington Avenue
4th Floor
Professional Arts Building
Scranton, PA 18503

      Counsel for Appellants


Todd C. Bank, Esq. [ARGUED]
119-40 Union Turnpike
4th Floor
Kew Gardens, NY 11415

Daniel A. Osborn, Esq.
Osborn Law PC
295 Madison Avenue
39th Floor
New York, NY 10017

      Counsel for Appellees

Adina H. Rosenbaum, Esq.
Public Citizen Litigation Group
1600 20th Street, N.W.
Washington, DC 20009

      Counsel for Amicus Curiae Public Citizen, Inc.




                               2
                     _________________

                 OPINION OF THE COURT
                    _________________


SCIRICA, Circuit Judge.

        Federal Rule of Civil Procedure 68 permits defendants
to serve an offer of judgment on an opposing party. The issue
in this case, before us on interlocutory appeal from the denial
of a motion to dismiss, is whether an unaccepted offer of
judgment under Rule 68, made before a plaintiff files a
motion for class certification under Federal Rule of Civil
Procedure 23, moots the plaintiff’s entire action, including the
putative class claims, and thereby deprives a court of federal
subject-matter jurisdiction. Because the Supreme Court’s
recent decision in Campbell-Ewald Company v. Gomez, 136
S. Ct. 663 (2016), holds that an unaccepted offer does not
make such a case moot, we will affirm the trial court’s order
denying defendants’ motion to dismiss.1

                               I.

      Ari Weitzner, M.D., is a physician who practices in
Brooklyn, New York. Weitzner v. Sanofi Pasteur, Inc., 7 F.
Supp. 3d 460, 461 (M.D. Pa. 2014), appeal docketed, No. 14-
3423 (3d Cir. July 30, 2014). On November 26, 2011,

1
 The District Court had jurisdiction under 28 U.S.C. § 1331
and § 1332(d)(2)(A). We have jurisdiction under 28 U.S.C. §
1292(b).




                               3
Weitzner and his professional corporation, Ari Weitzner,
M.D., P.C., filed a putative class action against Sanofi Pasteur
Inc. and Vaxserve Inc. Id. Plaintiffs allege that “[b]eginning
at least as early as April 21, 2004, Defendants transmitted
more than 10,000 facsimiles to Plaintiffs and the other
members of the Class . . . without the prior express invitation
or permission of Plaintiffs and the other members of the
Class.” J.A. Vol. II at 39a–40a ¶¶ 10, 12. Plaintiffs contend
these transmissions violate the Telephone Consumer
Protection Act (“TCPA”), 47 U.S.C. § 227.

        On November 15, 2013—after plaintiffs filed the
putative class action, and with no motion for class
certification filed—defendants made offers of judgment under
Rule 682 to both Weitzner and his professional corporation.
Weitzner, 7 F. Supp. 3d at 462. In each offer, defendants
offered:


2
    Fed. R. Civ. P. 68(a)–(b) provides:
         At least 14 days before the date set for trial, a
         party defending against a claim may serve on an
         opposing party an offer to allow judgment on
         specified terms, with the costs then accrued. If,
         within 14 days after being served, the opposing
         party serves written notice accepting the offer,
         either party may then file the offer and notice of
         acceptance, plus proof of service. The clerk
         must then enter judgment. . . . An unaccepted
         offer is considered withdrawn, but it does not
         preclude a later offer. Evidence of an
         unaccepted offer is not admissible except in a
         proceeding to determine costs.




                                 4
       $1,500 for each and every facsimile
       advertisement sent to Plaintiff . . . as alleged in
       Plaintiffs’ complaint . . . and in addition any
       such other relief which is determined by a court
       of competent jurisdiction to be necessary to
       fully satisfy all of the individual claims of
       Plaintiff . . . arising out of or related to the
       transmission of facsimile advertisements sent to
       Plaintiff . . . by or on behalf of Defendants.

Id. at 464. Defendants indicated in each offer that “[t]he
number of facsimiles sent to Plaintiff . . . is understood to be
eleven (11) facsimile transmissions.” Id. Defendants also
offered to pay costs and to stop sending any facsimile
advertisements in violation of the TCPA. Id. at 464–65.
Consistent with Rule 68, the offers provided that if the offeree
“fail[ed] to accept this Offer of Judgment within fourteen (14)
days as specified in Rule 68, it will be deemed as withdrawn.”
J.A. Vol. II 100a.

       Defendants contended these offers would “satisfy the
claims” of the named plaintiffs and “provide [those]
Plaintiff[s] with the maximum relief available under the law
to which [those plaintiffs] would be entitled were they to
prevail in this case.” Id. at 95a-96a. Plaintiffs did not respond
to the offers. Weitzner, 7 F. Supp. 3d at 462. On December 4,
2013—more than fourteen days after defendants made their
offers—defendants moved to dismiss for lack of subject-
matter jurisdiction under Federal Rule of Civil Procedure
12(b)(1), contending their unaccepted offers mooted the case.
J.A. Vol. II 77a–83a. Plaintiffs still had not moved (and have
not subsequently moved) for class certification.




                                5
        On March 12, 2014, the trial judge denied defendants’
motion to dismiss. Weitzner, 7 F. Supp. 3d at 460, 461. He
concluded the offers would provide complete relief to
plaintiffs in their individual capacities. Id. at 465. But
following Weiss v. Regal Collections, 385 F.3d 337 (3d Cir.
2004), he held plaintiffs’ action could proceed because they
had not engaged in “undue delay” in failing to file their
motion for class certification and a successful class
certification motion would “‘relate . . . back to the filing of
the class complaint.’” Weitzner, 7 F. Supp. 3d at 465 (quoting
Weiss, 385 F.3d at 348). Accordingly, the trial judge held,
“‘[b]y relating class certification back to the filing of a class
complaint, the class representative would retain standing to
litigate class certification though his individual claim is
moot.’” Id. (quoting Weiss, 385 F.3d at 348). The trial judge
also rejected defendants’ argument that the Supreme Court’s
decision in Genesis Healthcare Corp. v. Symczyk, 133 S. Ct.
1523 (2013), undermined Weiss, “given the fact that Weiss
concerned a putative Rule 23 class action and Genesis
Healthcare involved a [Fair Labor Standards Act] action.”
Weitzner, 7 F. Supp. 3d at 467.

        Subsequently, defendants moved to certify the trial
judge’s order for interlocutory appeal. Weitzner v. Sanofi
Pasteur, Inc., No. 3:11–cv–2198, 2014 WL 1786500, at *1
(M.D. Pa. May 5, 2014). The trial judge certified his order
denying defendants’ motion to dismiss so we could review
the following question:

       Whether an unaccepted offer of judgment under
       Rule 68 in a putative class action, when the
       offer is made before the plaintiff files a motion
       for class certification pursuant to Rule 23,




                               6
       moots the plaintiff’s entire action including the
       putative class claims, and thereby deprives the
       court of federal subject matter jurisdiction.

Id.3

                              II.

       We exercise plenary review over whether subject-
matter jurisdiction exists. Tellado v. IndyMac Mortg. Servs.,
707 F.3d 275, 279 (3d Cir. 2013). We also exercise plenary
review over a trial court’s ruling on mootness. Burkey v.
Marberry, 556 F.3d 142, 146 (3d Cir. 2009).

                              III.

       Campbell-Ewald involved a class action filed by Jose
Gomez, alleging the Campbell-Ewald Company, an
advertising and marketing communications agency, violated
the Telephone Consumer Protection Act by using an
automatic dialing system to send text messages to cellular
telephones without the recipients’ prior express consent. 136
S. Ct. at 666–67. Campbell-Ewald filed an offer of judgment
under Rule 68 in an attempt to settle Gomez’s individual
claim. Id. at 667. After Gomez did not accept the settlement
offer and allowed Campbell-Ewald’s Rule 68 submission to
lapse after the fourteen days specified in the Rule, Campbell-

3
  On July 17, 2014, we granted defendants’ petition for leave
to bring their interlocutory appeal under 28 U.S.C. § 1292(b).
J.A. Vol. I 1a. We held the case c.a.v. pending the Supreme
Court’s decision in Campbell-Ewald Company v. Gomez, 136
S. Ct. 663 (2016), which was issued on January 20, 2016.




                               7
Ewald moved to dismiss under Rule 12(b)(1), contending the
unaccepted offer made the case moot. Id. at 668.

        The Court held “an unaccepted offer to satisfy [a]
named plaintiff’s individual claim [is not] sufficient to render
a case moot when the complaint seeks relief on behalf of the
plaintiff and a class of persons similarly situated.” Id. at 666.
It further stated that “in accord with Rule 68 of the Federal
Rules of Civil Procedure . . . an unaccepted settlement offer
has no force.” Id.4

       These holdings resolve the question presented to us on
interlocutory review. Because an unaccepted settlement offer
“has no force,” it moots neither Plaintiffs’ individual claims
nor the case as a whole.

       Campbell-Ewald overrules our previous holding in
Weiss that “[a]n offer of complete relief will generally moot
the plaintiff’s claim, as at that point the plaintiff retains no
personal interest in the outcome of the litigation.” Weiss, 385
F.3d at 340. Beyond this, we decline to elaborate on the
implications of Campbell-Ewald on our other holdings in
Weiss. Nothing in this opinion should be taken to express a

4
  The Court declined to consider “whether the result would be
different if a defendant deposits the full amount of the
plaintiff’s individual claim in an account payable to the
plaintiff, and the court then enters judgment for the plaintiff
in that amount.” Campbell-Ewald, 136 S. Ct. at 672. It also
declined to consider “whether Gomez’s [putative] claim for
class relief prevent[ed] th[e] case from becoming moot.” Id.
at 679 n.1 (Roberts, C.J., dissenting). Like the Court, we will
not address these issues.




                               8
view on any issues decided by the trial judge other than the
single issue certified on interlocutory appeal.

                            IV.

      Accordingly, we will affirm the trial court’s order
denying defendants’ motion to dismiss.




                             9